Citation Nr: 0104044	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-20 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to an increased evaluation for incision scar, 
mid-abdomen with bleeding navel, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased evaluation for incision scar, 
right lower chest, currently evaluated as 10 percent 
disabling.

3.  Entitlement to a temporary total evaluation following 
August 25, 1998 hospitalization under the provisions of 
38 C.F.R. § 4.30 (2000).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
December 1992.

This appeal arose from a June 1999 rating decision of the St. 
Paul, Minnesota, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to the 
requested benefits.

The issues of entitlement to increased evaluations for the 
mid abdomen and right lower chest scars will be subject to 
the attached remand.


FINDING OF FACT

The veteran's exploration and liposuction of the right 
periumbilical area did not necessitate at least one month of 
convalescence and did not result in severe postoperative 
residuals, application of a body cast, the necessity for 
house confinement or the prohibition of regular weight 
bearing.


CONCLUSION OF LAW

The criteria for the assignment of a temporary 100 percent 
rating pursuant to 38 C.F.R. § 4.30 for convalescence 
following surgery to the right periumbilical area have not 
been met.  38 C.F.R. § 4.30 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issue on appeal has been obtained.  The 
evidence includes the veteran's recent medical treatment 
records.  The veteran has been afforded a disability 
evaluation examination.  He has declined a personal hearing.  
The Board does not know of any additional relevant evidence 
which is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.  The 
Board also finds that requirements regarding notice which 
must be provided to the veteran pursuant to the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) have been satisfied by the letters and statement 
of the case which were provided to the veteran by the RO.

Under the applicable criteria, following discharge from a 
hospital, a 100 percent rating will be assigned from the date 
of hospital admission and continued 1, 2, or 3 months from 
the first day of the month following hospital discharge when 
it is shown that the veteran underwent surgery necessitating 
at least one month of convalescence; surgery with 
postoperative residuals such as incompletely healed surgical 
wounds, stumps of recent amputations, therapeutic 
immobilization of one major joint or more, application of a 
body cast, or the necessity for house confinement, or the 
necessity for continued use of wheelchair or crutches, or 
regular weight bearing prohibited, or immobilization by cast, 
without surgery, of one major joint or more.  38 C.F.R. 
§ 4.30 (2000).

The evidence of record included the report of the exploration 
and possible excision of the umbilicus for the veteran's 
complaints of persistent umbilicus drainage.  He underwent 
liposuction of the right periumbilical area.  This surgery 
was performed on a Friday; the physician noted that the 
veteran would be able to return to work on Monday.  There was 
no mention of any work restrictions.

After a careful review of the evidence of record, it is found 
that the a temporary total evaluation pursuant to 38 C.F.R. 
§ 4.30 (2000) is not warranted.  The evidence of record does 
not show that the veteran required at least one month of 
convalescence following the surgery he underwent in August 
1998.  In fact, the evidence indicated that he was able to 
return to work three days after the procedure.  While the 
veteran has claimed that he was faced with severe work 
restrictions, he was able to maintain employment.  Moreover, 
the hospital report had not referred to any work restrictions 
being imposed by the treating physician.  Despite his 
assertions, there is no indication that he required at least 
one month to recuperate from his surgery.  Nor is there any 
objective evidence that he experienced postoperative 
residuals such as incompletely healed surgical wounds, stumps 
of recent amputations, therapeutic immobilization of one 
major joint or more, application of a body cast, or the 
necessity for house confinement, or the necessity for 
continued use of wheelchair or crutches, or regular weight 
bearing prohibited, or immobilization by cast, without 
surgery, of one major joint or more.  Therefore, it is found 
that the criteria for a temporary total disability evaluation 
pursuant to 38 C.F.R. § 4.30 have not been met.  

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for a temporary total 
disability evaluation pursuant to 38 C.F.R. § 4.30.


ORDER

Entitlement to a temporary total disability evaluation 
pursuant to 38 C.F.R. § 4.30 (2000) is denied.


REMAND

The veteran has requested that increased evaluations be 
assigned to his service-connected mid abdomen and right lower 
chest incision scars.  He stated that his mid abdomen scar 
oozes and bleeds and that a higher evaluation is thus 
warranted.  He also stated that, while the evaluation 
assigned to the right lower chest scar is the maximum amount 
allowed under the schedule, the scar is more repugnant and 
disabling than the schedule allows.  Therefore, he believes 
that an increased evaluation is justified.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Following the VA examination conducted in August 1998, the 
veteran indicated that he had received treatment for his 
service-connected scar residuals at the Minneapolis VA 
Medical Center.  The RO, however, never made any attempt to 
obtain these records.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992) (which held that those records in the control of the 
Secretary (such as documents generated by VA) are considered 
to be constructively before the Board of Veterans' Appeals 
(Board) and must actually be part of the record on review).  
It is further found that the RO should afford the veteran 
another VA examination, which takes all the available 
treatment records into consideration.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991) (which held that VA 
examinations conducted before all pertinent records had been 
associated with the claims folder could not be a fully 
informed examination).

It is also noted that the veteran has been assigned the 
maximum amount allowed under the rating schedule for the 
service-connected right lower chest incision scar residuals.  
However, there is no indication that the RO considered 
submitting this issue to the Under Secretary for Benefits or 
to the Director, Compensation and Pension Service for 
consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) (2000).  While this 
regulation was referred to under the "Pertinent Laws" 
section of the August 1999 statement of the case, there is no 
suggestion that referral to the appropriate authorities was 
considered.  

Under the circumstances of this case, it is found that 
additional assistance would be helpful, and this case will be 
REMANDED to the RO for the following:

1.  The RO should contact the Minneapolis 
VA Medical Center and request that they 
provide copies of the veteran's treatment 
records developed between August 1998 and 
the present.  All efforts to obtain these 
records must be documented for the claims 
file.

2.  Once the above requested development 
has been completed and any records 
obtained associated with the claims 
folder, the veteran should be afforded a 
VA examination that fully evaluates the 
current nature and degree of severity of 
the service-connected incision scars of 
the mid abdomen and right lower chest.  
All indicated special studies deemed 
necessary must be accomplished.  The 
claims file must be made available to the 
examiner to review in conjunction with 
the remand, and the examiner is asked to 
indicate in the examination report that 
the claims file has been reviewed.

3.  The RO should rule on whether or not 
submission of the veteran's claims file 
to the appropriate authority for 
consideration of an extraschedular 
evaluation for the service-connected 
right lower chest incision residuals 
pursuant to 38 C.F.R. § 3.321(b)(1) 
(2000) is appropriate.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 



